DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rado’219 (US 2007/0001219) in view of Lin (US 2010/0123224; of record); or, in the alternative, over Lin in view of Rado’219.
Rado’219 discloses a device (particularly see Figs. 3A—3L), comprising: 
a substrate (301 and/or 303); a first layer (304) over the substrate, the first layer (304) including a plurality of fin features (316, 317) and a trench between two adjacent fin features; and a dielectric material layer (322; such as porous) having a first portion and a second portion, the first portion disposed in the trench, the second portion disposed on a top surface of the first layer.
Rado’219 does not expressly disclose that the interlayer dielectric material layer can be formed of a matrix and a porogen that is chemically bonded with the matrix. 
However, such chemically bonded precursor material-based dielectric material layer is well known in the art for forming a desired low-k dielectric material with the desired and/or improved property (such as low-k and/or improved strength), which can be readily evidenced in the prior art such as Lin (particularly see Figs. 1-5 also see [0025] through [0046]), wherein a sol-gel reaction is naturally involved (at least to a certain degree or to a certain percentage) to form chemical bond (such as Si-O-Si based bonds, and/or Si-O-[CH2CH2O]x bond; particularly see the Si-O bonds in Fig. 5, and/or in [0029], [0037], [0042]; [0045]; and/or Claim 1) between the matrix and the porogen in the precursor solution, as the matrix (such as TMOS, MTMS, MTES and/or TEOS) and the porogen (such as a diblock or triblock copolymer that contains the basic chain/link/group of HO-(CH2CH2O)n ), along with the sol-gel reaction conditions (such as time and temperature), are each and all substantially same in/for the precursor solution in Lin as that in the instant invention. 
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known low-k material from a chemically-bonded precursor material, such as that of Lin, into the device of Rado’219, so that a semiconductor device with desired low-k dielectric material property and/or with desired material choice for the dielectric layer therein would be obtained, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Or, in the alternative, it would still have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known fin-featured first layer, such as that of Rado’219, into the application of the dielectric material of Lin, so that a semiconductor device with desired and/or required fin features therein would be obtained.
And, with the porous material layer being made as what is/are taught in Lin, the porous material layer in the above collectively taught device would naturally contain at least certain (or some) chemical bonds that includes silicon and that naturally consist of Si-O bands; and/or the first and the second portions of the and/or would naturally contain substantially same percentage of Si, substantially same percentage of O, substantially same percentage of C, and/or substantially same percentage of N, and/or contain substantially same level of porosity; and/or, percentages of each of Si, O, C and N in the first portion and the second portion would naturally differ less than about 10%, given that the first and second portions would be formed from materials and/or with process methods/steps that are all substantially same as that of the instant invention. 
And/or, the percentage distribution uniformity for each of the involved chemical elements (Si, O, C, and/or N) is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.   Therefore, it would still have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device collectively taught above with the percentage difference for each of the involved chemical elements (Si, O, C, and/or N) being less than about 10%, so that a semiconductor device with desired, improved and/or optimized device performance would be obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3-6, in addition to what have been discussed above, it is further noted that the limitations about the composition ratios as recited in these claims would be each naturally met in the device collectively taught above, given that the first and second portions would be formed from materials and/or with process methods/steps that are all substantially same as that of the instant invention.  
Or, in the alternative, such limitations about the composition ratios would at least have been obviously met, as such composition ratios are each art-recognized, result-oriented important parameters, subject to routine experimentation and optimization, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6-9, 12 and 18, in addition to what have been discussed above, it is further noted that it is well known in the art that, which can be readily supported/evidenced in the prior art such as US 2006/0105567 (particularly see [0026] and/or [0027]), PPO can be commonly and/or desirably used as porogen, so as to form a porous material layer with desired material property and/or material choice, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 10, in addition to what have been discussed above, it is further noted that silicon element of the dielectric material layer in the above collectively taught device would naturally be able to derive from precursors having a single silicon atom, in a manner substantially same as that in the instant invention, given that they both would be formed from substantially same precursor materials through a substantially same process.
Regarding claims 19 and 20, in addition to what have been discussed above, it is further noted that each of the thickness of the first portion and the top and bottom widths of the first portion is an art-recognized, result-oriented important parameter, subject to routine experimentation and optimization.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHOUXIANG HU/
Primary Examiner, Art Unit 2898